Title: From George Washington to Major General John Sullivan, 22 July 1778
From: Washington, George
To: Sullivan, John


          
            Dear Sir
            Head Quarters [White Plains] 22d July 1778
          
          When I had the pleasure of writing to you on the 17th Inst.—I mentioned the probability
            of an enterprize being meditated against Rhode Island, as the next capital object, in
            case the shallow entrance at Sandy Hook, should frustrate admiral d’Estaings first
            design of an attack, upon the Enemys Fleet, in new York Harbour, The most experienced
            Pilots have been employed in sounding, and after the deepest consideration of what might
            be effected by lightening the Ships and the like, the attempt has been determined
            unadvisable—nothing detained the admiral from sailing immediately to Newport, but the
            absence of a Frigate which he was daily expecting from the Delaware. But as she has
            probably joined him by this time—I think it proper to apprise you, that the instructions
            which were given in my last, relative to collecting a proper force &ca, are to
            be regarded as having an immediate object, I have this
            morning detached two Brigades to reinforce your strength, and am this moment instructed
            of the sailing of the fleet for Rhode Island. You will, I am well assured, pursue every
            measure in your power that can render the enterprize happy and fortunate, and as its
            success will depend in a great degree on the promptness & energy of its
            execution, I trust the conduct will answer the spirit & hopes of the
              expedition.
          The inclosure will shew you the demonstrations of the admirals arrival on the coast,
            and point out to you what is to be done on your part.
          This Letter is entrusted to one of my aids Lt Colo. Laurens, he has had an interview
            with the Count D’Estaing, and is fully possessed of all such information, as concerns
            the present enterprize. I am Dr Sir Yr Most Obet Servt
          
            Go: Washington
          
          
            P.s. In my letter of the 17th I mentioned the drawing together as many men as would
              make up 5,000 including your present force—I do not mean to restrict you to that
              number—but wish you to get as many as will insure your success. I should suppose there
              will be many Volunteers on this occasion.
            I opened the letter after it was sealed to subjoin this Postscript.
            Go: Washingto⟨n⟩
          
        